PER CURIAM:
The claimant and the respondent have stipulated that on or about February 12, 1977, at approximately 7:45 p.m., the claimant was operating his automobile in the westbound lane of W.Va. Route 33 two miles west of Spencer, West Virginia. It was dark and a light rain was falling. The claimant’s automobile struck a hole in the westbound lane which was full of water and obscured from view. It was further stipulated that the respondent had patched the hole three times within one week of claimant’s accident, but the patch continued to “boil” out. There were no warning signs or barricades. As a result of the accident, the right rear wheel and radial tire of claimant’s vehicle were damaged, and $99.85 is a fair and equitable estimate of the damages sustained by the claimant. Believing that liability exists on the part of the respondent and that the damages are reasonable, the Court hereby makes an award of $99.85 to the claimant.
Award of $99.85.